     Case 5:19-cr-00074-MTT-CHW Document 51 Filed 07/23/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
       v.                                     )   CASE NO. 5:19-CR-74 (MTT)
                                              )
 KAI DEVONTE STEWART,                         )
                                              )
                       Defendant.             )
                                              )

                                         ORDER

      The parties have moved to continue this case. Doc. 48. The defendant was

indicted on November 13, 2019 and had his arraignment in this Court on August 5,

2020. Docs. 1; 18. Six prior continuances have been granted. Docs. 24; 28; 33; 38;

43; 46. The parties have requested to continue this case since the defendant has

entered into a pretrial diversion agreement. Doc. 48 at 1-2.

      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 48) is GRANTED. The case is

continued from the August term until after the completion or dissolution of the

defendant’s pretrial diversion. The corresponding delay shall be deemed excludable

pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

      SO ORDERED, this 23rd day of July, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
